DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 30 April 2021.
This office action is made Final.
Claims 1, 4, 7, 8, 9, 16, 17, and 20 have been amended.
All rejections from the previous office action have been withdrawn as necessitated by the amendment.
Claims 1-2, 4-11, 13-22 are pending. Claims 1, 9 and 17 are independent claims.

Claim Interpretation
The limitation of Claim 9 no longer invoke 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) in response to Applicant’s amendments.

Claim Objections
Claim 4 recites the limitation(s) of “the local event includes one or more local SIP messages that match the unique identifier assigned to the communication…”. However, Claim 1 discloses the unique identifier is assigned to the event, not the communication. The Examiner believes Claim 4 meant to state matching the identifier assigned to the event. Therefore, the claim comprises a typographical error and should be viewed as "… the local event includes one or more local SIP messages that match the unique identifier assigned to the event" as done so throughout the Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-11, 13-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20100299616 A1, 2010) in further view of Hayton et al (US 20130297700, 2013) in further view of Stepanenko et al (US 8667340, 2014) in further view of Goode (US20100067683, 2010)
As per independent claim 1, Chen discloses a method comprising:
at a first network device, entering a connected mode in which the first network device connects to a second network device (e.g., FIG. 2, [0033], [0044]-[0045]: a user visits an online shopping website and starts customizing a product);
wherein the first network device is in a first network and the second network device is in a second network different from the first network 
receiving a user input to tag an event of the first network device (e.g., FIG. 4, [0051]: initiate a collaborative session for designing the footwear); 
tagging the event by assigning a unique identifier to the event (e.g., FIG. 5, [0054], [0055]: a unique link for the collaborative session is generated, a unique session ID is also generated); 
and upon tagging the event at the first network device, automatically causing the first network device to send to the second network device a message that includes the unique identifier (e.g., [0056]: send the session ID to other users).
However, Chen fails to specifically disclose the user tagging the event in which the event is a message indicating an occurrence of a network communication failure that involves a communication originating from a user device in the first network and the second network. However, Hayton discloses a client computer/user connecting/communicating with an application on the server side wherein the application on the server communicates data used to display a GUI or on the GUI. Furthermore, FIG 1 shows a connection 229 from machine 201/206a to computer network 230 wherein the connection is a WAN (Wide Area Network). FIG 1 also shows a connection from machine 240 to computer network 230 wherein the connection is a WAN (Wide Area Network). Para 0077 discloses machine 201/206a is a server and Para 0079 discloses machine 240 is a client. 0079 discloses computer network is the user is having trouble connecting to the application. The user may select a support link, and GoToAssist may launch. The user can allow GoToAssist to gather information automatically and upload that information to the help desk, including all information about what is running in the virtual machine receiver at the time, including servers connected to, errors received, etc.... With one click you have sent relevant information to the help desk, and the help desk can see any errors provided by Server.”  Thus, Hayton discloses having a communication issue with connecting to the application from the client to the server, wherein at least a first network communicates with a second network. This is a form of a network communication failure that involves a communication originating from a user device in the first network and the second network since the user having trouble connecting to the application is viewed as the user is unable to connect to the application; thus, failing to connect to the application. The user can notify the help desk by clicking on a link. This action causes information about the trouble the user is having and sending that information to the help desk wherein the user. Sending the information to the help desk is a form of sending a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the feature(s) of Hayton et al since it would have provided the benefit of using support integration would further alter and enhance an integrated display for a user using a virtual machine receiver wherein the support integration would collect and integrate support information usable by a help desk, and send this information directly to a support desk to help identify problems, rather than the user reading the information from a screen
Furthermore, Hayton discloses after the user selects the link/tagging the event, the information is automatically sent to the help desk wherein this information is automatically sent in response to the user “tagging the event”. Thus, Hayton discloses automatically sending information to troubleshoot the communication failure between the networks. Furthermore, sending information from the client to help desk is a form of sending at least a message for troubleshooting the communication failure. However, Hayton does not disclose that the help desk is in the second network. In other words, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the feature(s) of Stepanenko et al since it would have provided the benefit of enabling a user or system administrator who is monitoring an appropriate output device to receive real-time information about the system's health.
Furthermore, the cited art does not teach the messages are SIP messages originating from a user deice in the first network and routed to the second network via SIP truck. Goode discloses receiving and transmitting messages using SIP protocol. (0022) Therefore, these messages are considered SIP messages. Furthermore, the messages are communicated/routed via SIP trunk. (0022, 0029) Therefore, the messages are routed via a SIP trunk between devices. Thus, Goode discloses sending/receiving SIP messages originating from a user deice in the first network and routed to the second network via SIP truck.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the feature(s) of Goode since it would have provided a method for integrating Internet telephony with PBX telephony since it provides flexibility and cost savings. 
In conjunction, the combination of the prior art teaches the functionality of in response to a network communication failure between a first and second device on different networks, the user performs an action (i.e. tag the event) wherein the event is a session initiation protocol (SIP) message indicating an occurrence of a network 

As per dependent claim 2, Chen discloses displaying, by a first graphical user interface of the first network device, information related to the event; and receiving as input via the first graphical user interface user comments on the event, wherein the message further includes the user comments on the event (e.g., FIG. 7, [0062]-[0063]: displaying participants of the collaborative session, and participants can send message to others in a chat panel).
As per dependent claim 5, Chen discloses in the connected mode, connecting the first graphical user interface of the first network device with a second graphical user interface of the second network device, the second graphical user interface being different from the first graphical user interface, wherein tagging the event at the first network device automatically triggers a refresh of the second graphical user interface to display information related to the local event of the second network device (e.g., [0089]: synchronize the screen among all users).
As per dependent claim 6, Chen discloses wherein tagging of the local event of the second network device causes the second network device to display information 
As per dependent claim 7, Chen discloses wherein tagging of the local event at the second network device causes second network device to display the user comments together with the information related to the local event (e.g., FIG. 7, [0062]-[0063]: displaying participants of the collaborative session, and participants can send message to others in a chat panel)
	As per independent claims 9 and 17, Claims 9 and 17 recites similar limitations as in Claim 1 and are rejected under similar rationale. Furthermore, Chen discloses a processor, memory, network interface, and a storage media. (FIG 1; 0034-0036; Claim 43)
As per dependent claims 10-11, 14-15 and 18-19, Claims 10-11, 14-15 and 18-19 recites similar limitations as in Claims 2, 5-9 and are rejected under similar rationale.
As per dependent claim 13, Claim 13 discloses similar limitations as in claim 1 and is rejected similar rationale.  Chen discloses disclosing a (first) message, a (first) unique identifier, and a (first) event. (0051-0056) Furthermore, Chen discloses at the second network device, receiving a (second) message; extracting a (second) unique identifier from the message; searching in a database, based on the (second) message, for a (second) event at the apparatus; and tagging with the (second) unique identifier the (second) event of the apparatus (e.g., [0088]-[0089]: other users join the collaborative design and customization session and work on the same screen). Furthermore, the Examiner adds it is implicitly known if Chen’s invention performs the functionality once, then Chen’s invention may generate the same functionality over .

Claims 4, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in further view of Hayton et al in further view of Stepanenko et al in further view of Goode in further view of Lynch et al (US6581097,2003)
As per dependent claim 4, Chen discloses at the second network device, receiving the message; extracting the unique identifier from the message; searching in a database, based on the message, for a local event of the second network device corresponding to the event of the first network device; and tagging with the unique identifier the local event of the second network device (e.g., [0088]-[0089]: other users join the collaborative design and customization session and work on the same screen). Furthermore, Chen discloses the local event includes local messages (0056) Furthermore, Hayton discloses sending a message of trouble the user is having connecting to the application which is associated with the communication failure. Furthermore, Goode discloses SIP messages. However, the cited art fails to specifically disclose the local event includes one or more local SIP messages that match the unique identifier assigned to the communication and are associated with the communication failure. However, However, Lynch et al discloses the functionality of a device receiving a message comprising a unique identifier. The identifier is then used to locate a particular data that corresponding to the same identifier in the database. The data stored in the database can be considered as events. It is implicit that in order for Lynch to take the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the feature(s) of Lynch et al since it would have provided an improved method of optimizing the use of time and hardware performance in manufacturing documents that have been digitally delivered through the input module.
As per dependent claim 21, Claim 21 discloses similar limitations as in claim 1 and is rejected similar rationale. Chen discloses disclosing a (first) message, a (first) unique identifier, and a (first) event. Furthermore, Stepanenko discloses a device receiving a message/alert. The device checks its local repository to identify if an alert has been issued for and removes the alert from the repository if it exists. However, the cited art fails to explicitly disclose receiving, at the first network device from the second network device, a second message; extracting a second unique identifier from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the feature(s) of Lynch et al since it would have provided an improved method of optimizing the use of time and hardware performance in manufacturing documents that have been digitally delivered through the input module.
.

Allowable Subject Matter
Claims 8, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In other words, Claim 1 would be allowable if amended to comprise all of the limitations of Claim 1, 2, 4, and 8. Claim 9 would be allowable if amended to comprise all of the limitations of Claim 9, 10, 11, and 16. Claim 17 would be allowable if amended to comprise all of the limitations of Claim 17, 18, 19, and 20.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177